DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application discloses and claims only subject matter disclosed in prior application no. 16/663410, filed 25 October 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute as a continuation (see 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq).

Double Patenting
3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 11,388,117 (hereinafter as ‘117). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of the instant application are not patentably distinct and would have been obvious over claims in the related referenced claims discussed herein. For instance, when comparing Claim 1, and 18-20 of the instant application to Claims 1, 5, 10, and 12, of ‘117 as filed. For instance, claim 1 of ‘117 further limits the claim to recite: “…the types of data include a photo type or video type; and based on determining that the photo type or video corresponding to the selected type in a region predetermined based on the chat room, from which the each of the at least one photo or video is retrieved, of the plurality of chatrooms…” and “wherein the third view is by accessing the selected data based on an access path corresponding to an account level of the user; and when a search request for searching for the data corresponding to the selected type is received through the second view, providing a fifth view including at least one of a first search interface for searching for a sender of the data corresponding to the selected type and a second search interface for searching for a sending date of the data corresponding to the selected type, wherein the first search interface includes a predetermined number of sender candidates selected from participants in the plurality of chatrooms based on a data sending count, and the second search interface includes a predetermined number of sending date candidates selected from dates the data corresponding to the selected type were sent in the plurality of chatrooms, based on the data sending count…”, respectively.  It would have been obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention to include a photo type or video type to classify the integrated data by predetermined category, for example, by chatroom and to have different that include a predetermined number of sender candidates.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Chudge et al. (US 2013/0218987 A1) (hereinafter as Chudge) discloses an aggregation and visualization of multiple chatroom information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY MEJIA/
Primary Examiner, Art Unit 2451